Citation Nr: 0835373	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  95-07 095	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to higher initial and later disability 
ratings for low back disability, described as mechanical low 
back pain, rated at 10 percent from August 28, 1993, and 20 
percent from February 26, 2007.

3.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a fracture of the right patella.

4.  Entitlement to an increased disability rating for left 
knee patellofemoral pain syndrome, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the New York, New 
York Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection and assigned separate 10 percent 
disability ratings for residuals of fracture of the right 
patella and low back disability, effective from August 28, 
1993.  The veteran initiated and perfected appeals from that 
decision.  In an October 2007 rating decision, the RO 
increased the rating for the low back disability to 
20 percent, effective February 26, 2007.  The veteran has 
continued his appeal, and is seeking ratings higher than 10 
percent from August 28, 1993, and 20 percent from February 
26, 2007, for the low back disability.

The present appeal also arises from a June 2002 rating 
decision, in which the RO granted service connection for 
PTSD, and assigned a disability rating of 30 percent.  In 
March 2003, the veteran wrote that he would like to appeal 
his case, and asserted that a higher rating was warranted for 
his PTSD.  The RO issued a statement of the case (SOC) in 
June 2004, and the RO received the veteran's substantive 
appeal in July 2004.

Finally, the veteran has a pending appeal from a May 2003 
rating decision, in which the RO denied an increase above the 
existing 10 percent rating for left knee disability.

The Board remanded the case in May 2005 for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  From January 6, 1997, the veteran's PTSD has been 
manifested by auditory hallucinations, frequent flashbacks, 
blackouts, angry and violent outbursts, frequent suicidal 
ideation, and frequent inability to tolerate the presence of 
others, producing total occupational and social impairment.

2.  From August 28, 1993, to November 6, 1998, the veteran's 
low back disability was manifested by pain on motion; without 
muscle spasm, unilateral loss of lateral motion, or more than 
slight limitation of motion.

3.  From November 7, 1998, the veteran's low back disability 
has been manifested by pain on motion, muscle spasm on 
forward bending, and slight to moderate limitation of motion; 
without listing of the spine to one side, marked limitation 
of forward flexion, limitation of forward flexion to 30 
degrees or less, or incapacitating episodes.

4.  From August 28, 1993, residuals of a fracture of the 
right patella have been manifested by knee pain and pain on 
motion, with no more than slight instability and limitation 
of motion.

5.  Left knee patellofemoral pain syndrome is manifested by 
pain and pain on motion, with no more than slight instability 
and limitation of motion.


CONCLUSIONS OF LAW

1.  From January 6, 1997, the veteran's impairment due to 
PTSD meets the criteria for a 100 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7. 4.10, 4.130, Diagnostic Code 9411 
(2007).

2.  From August 28, 1993, to November 6, 1998, the veteran's 
low back disability did not meet the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59 (2007).

3.  From November 7, 1998, the veteran's low back disability 
has met the criteria for a disability rating of 20 percent, 
but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2007).

4.  From August 28, 1993, residuals of a fracture of the 
veteran's right patella have not met the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2007).

5.  The veteran's left knee patellofemoral pain syndrome does 
not meet the criteria for a disability rating higher than 10 
percent.  .  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran is seeking an increase above the current 30 
percent rating for PTSD.  Disability ratings are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial 30 percent 
disability rating that the RO assigned for PTSD.  The Board 
will consider the evidence for the entire period since 
January 6, 1997, the effective date of the grant of service 
connection, and will consider whether staged ratings are 
warranted.

Under the rating schedule, PTSD is evaluated under a General 
Rating Formula for Mental Disorders.  The criteria under that 
formula for ratings of 30 percent or higher are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

38 C.F.R. § 4.130.

In December 1994 and January 1995, the veteran had a 22-day 
period of inpatient psychiatric treatment at a VA Medical 
Center (VAMC).  He reported a history of assaultiveness 
toward girlfriends.  He reported sleep walking, night 
terrors, and trouble sleeping.  He indicated that he was 
making bombs at home.  He stated that he had auditory 
hallucinations of the voices of buddies who were killed in a 
helicopter crash during his service in the Gulf War.  He 
indicated that he used alcohol and cocaine daily.  He stated 
that he was unaware of his actions while he was having 
flashbacks to events during his service.  The treating 
psychiatrist listed impressions of rule out PTSD; psychosis, 
not otherwise specified; alcohol dependence, in remission; 
and cocaine dependence.  The psychiatrist listed a Global 
Assessment of Functioning (GAF) score of 55. 

The veteran was admitted for additional treatment later in 
January 1995.  He reported having auditory hallucinations and 
PTSD flashbacks.  He related a fantasy about blowing up a 
department store, and indicated that he had collected the 
powder from some fireworks.  The treating practitioner's 
impressions were rule out PTSD, psychosis not otherwise 
specified, and alcohol and cocaine abuse.  The treating 
practitioner listed a GAF score of 42.

On VA psychiatric examination in March 1995, the veteran 
reported estrangement from others, insomnia, daily 
flashbacks, nightmares, illusions of smelling smoke, 
intrusive thoughts about his war experiences, angry 
outbursts, and a heightened startle response.  He reported 
that he had fantasies about blowing things up, and that he 
had attempted to blow up his sergeant's car and his 
girlfriend's house.  He reported that he did not recall some 
of his violent or threatening actions afterward.  He stated 
that he was unemployed, and was participating in a VA 
vocational rehabilitation program.  The examining 
psychiatrist found that the veteran's stream of thought was 
somewhat tangential, with loosening of associations.  The 
examiner's diagnoses were PTSD; alcohol and cocaine abuse, 
rule out dependence; and psychosis not otherwise specified, 
rule out organic mental disorders.  The examiner assigned a 
GAF score of 40.

The veteran had VA inpatient psychiatric treatment in 
November 1996.  He reported agitation, impaired memory, 
confusion, nightmares, and increased irritability and temper.  
He stated that he had engaged in violence toward his wife, 
and had attempted to choke her.  He indicated having 
blackouts, such as finding himself in the park that morning, 
and not remembering having gone there.  He expressed that he 
was worried about hurting his small children, which he had 
not done so far.  He indicated that he had not worked since 
leaving the military.  The treating psychiatrist noted that 
the veteran was hypervigilant, and had auditory 
hallucinations, tangential thoughts, and perseveration.  The 
psychiatrist noted that the veteran was a danger to himself 
and others.   The psychiatrist listed diagnoses of 
polysubstance abuse and PTSD, and noted that the veteran was 
unemployable.

The veteran continued in VA outpatient mental health 
treatment in 1997 and 1998.  He continued to report having 
auditory hallucinations and angry and violent outbursts.  On 
some occasions he admitted to suicidal ideation.  Treating 
practitioners prescribed medications.

In July 1998, the veteran filed a claim for disability 
benefits from the United States Social Security 
Administration (SSA).  He reported that he was disabled due 
to mental illness, including paranoid schizophrenia.  In 
November 1998, SSA found that the veteran had been disabled 
since February 1997.  The SSA decision listed a primary 
diagnosis of schizophrenia, paranoid, and other psychotic 
disorders, and a secondary diagnosis of anxiety related 
disorders.

In an August 1998 VA psychiatric examination, the veteran 
reported that he was unemployed.  He indicated that he was 
living alone, as his wife and children had recently left him.  
He stated that he had nightmares almost every night, and that 
he had flashbacks.  He related having constant suicidal 
thoughts, and a history of two suicide attempts.  He reported 
that he heard voices when no one was around.  He stated that 
he had been admitted for psychiatric treatment several times, 
and had been tried on antipsychotic medication.  He indicated 
that he had engaged in many fights with his first wife, and 
that he had stabbed his second wife.  The examining 
psychiatrist found that the veteran had slightly increased 
psychomotor activity, slightly pressured speech, and a 
restricted affect.  The examiner listed diagnoses of PTSD and 
psychotic disorder, not otherwise specified.  The examiner 
assigned a GAF score of 35, due to the veteran's suicidal 
ideation and psychotic symptomatology.  The examiner 
commented that the veteran continued to be unable to have 
either a meaningful social or occupational life.

In September 1998, the veteran's mother wrote that the 
veteran was "a walking timebomb."  She reported that he was 
separated from his family, because his wife and children had 
to be removed from the instability of his actions and the 
threat of his outbursts.  She indicated that for five years 
he had been unable to function as a father or a son because 
of constant outbursts, nightmares, and suicidal thoughts.

Notes from VA outpatient mental health treatment in 1999 
reflect the veteran's reports of angry outbursts, suicidal 
ideation, paranoid thoughts, and blackouts.  The veteran 
reportedly attended school for a time, and then stopped 
because he could not tolerate it.  The veteran had VA mental 
health consultations in 2002 and 2003, and he reported his 
history of PTSD symptoms and treatment.

In December 2002, a private psychiatrist evaluated the 
veteran and reported the findings to a state labor 
department.  The veteran reported having had multiple 
psychiatric hospitalizations since separation from service.  
He indicated that he was in ongoing VA outpatient treatment, 
including medication, for his PTSD.  He related that earlier 
in 2002 he had started several jobs in the security field, 
but each had ended within one or two weeks.  He stated that 
while he was working he became increasingly paranoid, and 
resumed having auditory hallucinations.  He reported that he 
lived alone, which allowed him to avoid interaction with and 
outbursts toward others.  He indicated that he could not 
sleep more than three hours per night, and that he awakened 
frequently.


The psychiatrist observed that the veteran was oriented, and 
that he spoke in a loud voice that was exceedingly intense.  
The psychiatrist noted that the veteran's mood was subdued 
and filled with stress, that his associations were frequently 
circumstantial, and that his thoughts were on his auditory 
hallucinations, his very poor impulse control, and his rage.  
The psychiatrist found that the veteran's judgment appeared 
chronically defective.  The psychiatrist listed diagnoses of 
PTSD, psychotic disorder, and substance abuse, and assigned a 
GAF score of 47.  The psychiatrist expressed the opinion that 
the veteran's psychological disorders would prevent him from 
handling the demands of a regular work setting.

On VA psychiatric examination in April 2003, the veteran 
reported ongoing problems with PTSD symptoms.  He indicated 
that he had flashbacks and hallucinations.  He stated that he 
was living alone, and had lived with his wife and children on 
and off over the years.  He related a history of going after 
them physically if they startled him while he was sleeping.  
He indicated that there was a time when he thought about 
killing himself and his family.  The psychiatrist listed 
diagnoses of PTSD and substance dependence, and assigned a 
GAF score of 52.

In September 2003, a VA  staff psychiatrist and a VA staff 
psychologist wrote that they had been treating the veteran 
since November 2002.  They indicated that the veteran's 
diagnoses were PTSD and alcohol abuse, and that the veteran 
reported having nightmares, flashbacks, intrusive thoughts, 
irritability, discomfort in public, a tendency to isolate 
himself, and a low tolerance for stress.  The treating 
practitioners concluded, "His condition would likely prevent 
him from obtaining and maintaining gainful employment."

In statements submitted in 2003 and 2004, the veteran 
indicated that he had been hospitalized twice for suicidal 
ideation.  He reported that, in each of three jobs he had 
attempted to hold, he had left the job because he could not 
function around people, he could not trust himself when 
around crowds, and he had frequent flashbacks to combat 
situations.

In August 2004, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
reported that he had been in VA mental health treatment for 
PTSD since leaving service in 1993.  He stated that he could 
not function.  He noted that he had moved away from his 
family many times, because he could not sleep around them.  
He stated that he had very frequent flashbacks to his 
experiences in the Gulf War.  He indicated that he had lost 
jobs that he had tried when he had flashbacks while on the 
job.  He related that he had to isolate himself to avoid 
dangerous outbursts that occurred when he was around people.

In June 2005, the veteran's wife wrote that for herself and 
their children life with the veteran was chaos.  She reported 
that he had flashbacks when he was startled.  She stated that 
the veteran could not go out, and the children could not have 
friends over, for fear of the veteran's outbursts.

On VA psychiatric examination in January 2007, the examiner 
noted that the veteran reported receiving inpatient and 
outpatient treatment for PTSD since 1995.  The veteran stated 
that he had lived with his wife and children and apart from 
them intermittently over the years, and that he was currently 
separating from them again.  He indicated that he was 
unemployed.  He stated that he had trouble sleeping, and that 
he drank alcohol to help him sleep, feeling that medications 
had not helped.  He reported that he had nightmares about 
once a week.  He related being depressed and paranoid, and 
having impaired concentration and frequent suicidal ideation.  
The examiner described the veteran's PTSD as chronic, with no 
remissions, and also noted alcohol dependence.  The examiner 
assigned a GAF score of 58.

Since service connection for PTSD became effective in 1997, 
the veteran's PTSD has produced occupational and social 
impairment that approaches or reaches total.  His symptoms 
include auditory hallucinations, flashbacks, blackouts, and 
prolonged periods of suicidal ideation.  He has engaged in 
violence, his behavior frequently requires that he and his 
family live apart, and his symptoms keep him from maintaining 
employment.  His overall disability picture warrants a 100 
percent rating for PTSD.  While the manifestations and 
severity of his PTSD have increased and decreased at times, 
his impairment generally has been sufficiently severe to 
warrant an ongoing 100 percent rating from 1997 forward.


Low Back

As noted above, the veteran has appealed the initial 10 
percent disability rating, effective August 28, 1993, and a 
subsequent 20 percent rating, effective February 26, 2007, 
for his service-connected low back disability.  The RO 
initially described the veteran's disability as low back 
syndrome, and evaluated the disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The RO subsequently characterized the 
disability as mechanical low back pain, and evaluated it 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic 
Codes 5295 and 5237 each provide criteria for evaluating 
lumbosacral strain.  

The criteria for rating disabilities of the spine, including 
lumbosacral strain, changed during the course of this appeal, 
in September 2003.  During the pendency of the appeal, the 
criteria for evaluating disabilities of the spine were 
revised.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record 
demonstrates that the RO considered the unrevised and the 
revised rating criteria, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Prior to the September 2003 revision, the criteria for 
evaluating lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to the 2003 revision, low back disability could also be 
evaluated based on limitation of motion.  Limitation of 
motion of the lumbar spine was rated at 40 percent if severe, 
20 percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Effective September 26, 2003, lumbosacral strain is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2007).  Under that Formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

An MRI performed in 2004 shows evidence of lumbar 
degenerative disc disease.  Under the regulations in effect 
during the period from 2004 forward, intervertebral disc 
disease is evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  The latter formula is as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluation, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The veteran reports that he sustained musculoskeletal 
injuries, including injury to his low back, in an incident 
during service.  He states that he was climbing a rope 
suspended from a helicopter, when an accident caused him to 
fall a distance to the deck of a ship.

On VA medical examination in February 1994, the veteran 
reported having daily pain in his lumbar area.  The range of 
motion of the lumbar spine was to 90 degrees of flexion, 28 
degrees of extension, 36 degrees of lateral bending to one 
side and 28 degrees to the other, and 28 degrees of rotation 
to one side and 26 degrees to the other.  The veteran 
reported pain in the left paralumbar area during all bending 
and rotation of the lumbar spine.  The straight leg raising 
test was positive at 30 degrees on the left side, and was 
negative on the right side.  Lumbar spine x-rays showed no 
evidence of fracture and no other abnormality.  The examining 
physician's impression was chronic low back syndrome with 
mild limitation of motion.

VA outpatient treatment notes reflect that the veteran 
reported low back pain in 1994.  He had physical therapy in 
1994.  In a February 1995 statement, the veteran asserted 
that his back injuries made him unable to work.

On VA examination in November 1998, the veteran reported 
having daily backaches, without radiation of back pain into 
his legs.  The veteran's back had forward flexion limited to 
45 degrees, at which point he developed lumbar muscle aching 
with slightly palpable tightness and spasm.  Hyperextension 
was possible to -10 degrees.  Lateral flexion was possible to 
30 degrees bilaterally, at the extreme of which he developed 
some lower lumbar aching.  Lateral rotation was possible to 
30 degrees bilaterally before developing lower lumbar aching.  
Straight leg raising tests were negative.  The examiner's 
impression was chronic mechanical low back discomfort.

On VA examination in April 2003, the veteran reported 
constant pain in his low back.  He indicated that the low 
back pain travelled into his legs.  He stated that the pain 
caused him difficulty with walking, standing, bending, or 
lifting heavy objects.  He related that he had required 
medical care, including medication, and bedrest for his low 
back pain.  He reported that he was not working because of 
the low back problem.

The examining physician observed that the veteran walked with 
a limp, and had an abnormal posture.  Examination of the 
lumbar spine did not reveal any radiation of pain on 
movement, muscle spasm, or tenderness.  The straight leg 
raising test was negative bilaterally, and there were no 
signs of radiculopathy.  The active range of motion of the 
lumbar spine was to 95 degrees of forward flexion, with pain 
at that degree, to 35 degrees of extension, to 40 degrees of 
lateral flexion to each side, and to 35 degrees of rotation 
to each side.  There was slight pain or discomfort during the 
active ranges of motion.  Motion was not additionally limited 
by fatigue, weakness, lack of endurance, or incoordination.  
Motor functions of the lower extremities were within normal 
limits.  Lumbar spine x-rays showed no evidence of acute 
osseous injury or significant degenerative change.  There was 
mild levoscoliosis.  The examiner found no change in the 
earlier VA diagnosis of lumbosacral strain.

In May 2003, the veteran called the Atlanta, Georgia VAMC and 
reported that his low back was out, and that he had not been 
able to stand up straight.  He was advised to have someone 
drive him to the VAMC emergency room for treatment.  The 
veteran had VA outpatient treatment for low back and right 
knee pain in August 2003.  He reported constant low back pain 
with infrequent exacerbations.  He indicated that the pain 
did not radiate into his legs.  He stated that the pain 
worsened with activity and was helped by rest.  The treating 
practitioner found mild bilateral paraspinal tender points, 
and a slight increase in back pain with flexion and 
extension.  No trigger points were palpable, and the straight 
leg raise test was negative bilaterally.  The practitioner's 
impression was myofascial back pain.

The veteran received VA outpatient treatment in December 2003 
for an episode of severe low back pain.  He indicated that he 
was unable to stand up straight despite medication.  The 
treating practitioner's impression was acute back spasm with 
mild sciatica.

In the August 2004 hearing, the veteran reported that his low 
back disorder had worsened.  He stated that every two to 
three days he had episodes of back spasm, during which he 
could not move for up to an hour.  He related that he was 
incapacitated during spasms, but that he had not been told by 
a doctor to stay in bed during those episodes.

VA outpatient treatment notes show consultations for low back 
pain on numerous occasions in 2004 and 2005.  The veteran 
continued to report spasms.  Pain medications were discussed, 
and physical therapy was recommended.  The veteran indicated 
that he used pain medication obtained from a non-VA source.  
A lumbar spine MRI taken in October 2004 showed scoliosis, 
and mild to moderate degenerative disc disease at L4 to S1.  
In December 2005, a treating physician noted that forward 
flexion on the lumbosacral spine was limited to 2 to 5 
degrees.  Straight leg raising was positive bilaterally at 40 
to 45 degrees.  Lumbar spine x-rays taken in December 2005 
showed mild rotatory dextroscoliosis, and no other 
abnormalities.

On VA examination in February 2007, the veteran reported 
having daily low back pain, sometimes with radiation of the 
back up and down the back, and with spasms about two times 
per month.  He stated that during spasms he had to lie down 
for an hour.  He indicated that he used a cane when walking, 
and used a back brace after having spasms.  He reported that 
his back pain limited him to driving about ten to fifteen 
miles before taking a break.  On examination, the range of 
motion on the lumbar spine was to 58 degrees of forward 
flexion, with pain throughout that motion, 32 degrees of 
extension, with terminal pain at 32 degrees, lateral flexion 
to 30 degrees to each side, with pain throughout those 
motions, and rotation to 20 degrees to each side, with pain 
throughout those motions.  After three or four repetitions, 
the veteran had increased pain, but no fatigue, weakness, 
lack of endurance, or incoordination.  There was no 
additional limitation of motion due to pain with repetitions.  
The examiner's diagnosis was lumbar degenerative disc 
disease.

The evidence from 1994 and 1995 indicates that the veteran's 
low back disorder was manifested by pain and pain on motion.  
That evidence did not indicate any muscle spasm or loss of 
lateral spine motion, so a rating higher than 10 percent was 
not warranted under Diagnostic Code 5295.  During that 
period, the limitation of motion of the lumbar spine was 
slight, so a rating higher than 10 percent was not warranted 
under Diagnostic Code 5292.  An increased rating was not 
warranted under the revised rating criteria as forward 
flexion was to greater than 60 degrees and there was no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or spinal contour.  

In the VA examination on November 7, 1998, there was muscle 
spasm on forward bending.  Although there was no evidence of 
unilateral loss of lateral motion, the presence of muscle 
spasm reasonably supports a 20 percent rating under 
Diagnostic Code 5295 from November 7, 1998.  At that time the 
veteran's low back did not list to the side, or have a 
positive Goldthwaite's sign, marked limitation of forward 
flexion, or other manifestations that would warrant a 40 
percent rating under Diagnostic Code 5295.  Motion of the 
lumbar spine was limited, but not to a severe extent, so a 
rating higher than 20 percent was not warranted under 
Diagnostic Code 5292.  There was also no evidence of forward 
flexion to 30 degrees or less or favorable ankylosis of the 
entire spine such that a 40 percent rating would be warranted 
under the revised rating criteria.  

In 2003, the veteran had an examination of and treatment for 
his low back disability.  While the older rating criteria 
remained in effect, through September 25, 2003, the medical 
evidence did not show listing of the spine to the side, 
positive Goldthwaite's sign, marked limitation of forward 
flexion, or other manifestations that would warrant a rating 
higher than 40 percent under Diagnostic Code 5295.  
Limitation of motion of the lumbar spine was less than 
severe, so a rating higher than 20 percent was not warranted 
under Diagnostic Code 5292.

Since September 2003, the veteran reported and received 
treatment for episodic exacerbations of low back symptoms.  
On one occasion, in December 2005, forward flexion of his 
lumbosacral spine was limited to 5 degrees.  The veteran has 
indicated, however, that the episodes of exacerbation last 
about an hour.  The evidence does not tend to show that the 
extreme limitation of forward flexion noted in December 2005 
continued thereafter.  Forward flexion was to 58 degrees on 
the next VA examination, in February 2007.  As forward 
flexion does not have sustained limitation to 30 degrees or 
less, a rating higher than 20 percent is not warranted under 
Diagnostic Code 5237 and the General Rating Formula for 
Diseases and Injuries of the Spine.  The veteran reports that 
he is incapacitated for periods of about an hour during 
flare-ups.  His low back disability has not required periods 
of bed rest prescribed by a physician, however; so he has not 
had incapacitating episodes that would warrant evaluation 
under Diagnostic Code 5243 and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The veteran has pain on motion of his low back, and he has 
flare-ups of more severe symptoms.  Treating and examining 
practitioners have not found weakened movement, excess 
fatigability, diminished endurance, or incoordination of his 
low back.  The evidence does not indicate that the pain on 
motion and the flare-ups produce additional disability beyond 
that contemplated by the assigned ratings.

Right Knee

The veteran has service-connected disability of the right 
knee, residual to injury from a fall during service.  He 
appealed the initial 10 percent disability rating that the RO 
assigned effective from his separation from service in August 
1993.  

The RO has evaluated the veteran's right and left knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under that code, recurrent subluxation or lateral instability 
of the knee is rated as 30 percent if severe, 20 percent if 
moderate, and 10 percent if slight.  Disabilities of the knee 
can also be rated based on limitation of motion.  Compensable 
ratings are warranted if flexion is limited to 45 degrees or 
less, or extension is limited to 10 degrees or more short of 
full extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  If the semilunar cartilage of a knee is dislocated, 
and there are frequent episodes of locking, pain, and 
effusion, a 20 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

On VA examination in February 1994, the veteran reported 
having pain in both knees with prolonged standing or walking.  
He did not squat or walk on tiptoes for fear of pain in the 
right knee.  The examining physician noted that the right 
knee was tender on the surface, and had crepitus.  There was 
no swelling, redness, or instability.  The range of motion of 
the knee was from 0 to 122 degrees.  Right knee x-rays showed 
a small deformity of the patella that was consistent with 
post-traumatic change.  Later in 1994, the veteran had 
physical therapy for the problems with both knees.

On VA examination in November 1998, the veteran reported that 
his right knee continued to hurt on a regular basis.  He 
stated that the right knee occasionally swelled.  Examination 
revealed quite a bit of patellofemoral crepitus in both 
knees, worse in the right.  The right knee had flexion to 110 
degrees, with significant aching with any effort at flexion 
beyond that point.  Hyperextension of both knees to -10 
degrees was possible.  The right knee had no evidence of 
effusion or instability.  Right knee x-rays did not show any 
evidence of osteoarthritic changes or of past fracture.

On VA examination in April 2003, the veteran reported that 
his right knee had constant pain, and occasionally buckled.  
He indicated that the right knee also had occasional 
stiffness and swelling.  He stated that his right knee 
disability impaired his ability to walk.  The examining 
physician observed that the veteran walked with a limp.  The 
veteran used a cane for walking.  There was significant 
wasting of the veteran's right quadriceps muscles, and his 
right patella was very lax.  The right knee had crepitus, and 
had motion from 0 to 140 degrees, with pain during that range 
of motion.  Function of the right knee was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  The drawer and McMurray's tests were 
slightly abnormal.  Right knee x-rays did not show any 
significant degenerative change.

Notes of VA primary care treatment in July 2003 reflect that 
the veteran's right knee had a good range of motion and no 
edema or palpable effusion.  In August 2003, the veteran 
reported that pain in his right knee had worsened in recent 
years.  He stated that the patella sometimes slipped out of 
place.  He reported that right knee pain worsened with 
activity and diminished with rest.  There was no locking, 
catching, or giving way.  The treating practitioner observed 
no effusion or edema.  The knee had full flexion and 
extension, with no increase in pain.  There was increased 
pain with patellar grind.  On testing, there was no 
ligamentous laxity.  The veteran underwent an injection to 
treat the knee pain.  In September 2003, the veteran began VA 
physical therapy for pain and grinding in his right knee.  No 
ligamentous laxity was seen.

In May 2004, a VA practitioner noted wasting in the muscles 
of the veteran's right thigh.  In August 2004, the veteran 
had a VA rheumatology consultation due to back muscle spasms 
and pain and crunching in the knees.  It was noted that the 
veteran had an elevated level of creatine phosphokinase 
(CPK).

In the August 2004 hearing, the veteran noted that his leg 
muscles were deteriorating.  He reported that if he went up 
steps, his knees swelled badly.  He stated that he had braces 
to keep the swelling down.  He indicated that problems with 
his knees impaired his functioning.  He reported that his 
knees gave out, and that the right knee went back and forth.  
He related that the right knee gave out once every one to two 
days.

In VA outpatient treatment in September 2004, the veteran 
reported that his knees crackled, and his right knee 
occasionally locked.  In May 2005, a VA rheumatologist found 
that the veteran's CPK level had returned to normal.  The 
veteran reported that his knee pain was worse with walking 
and climbing stairs.  June 2005 x-rays of the right knee 
showed normal alignment and mineralization, with a stable 
notch in the patella, and no evidence of effusion.


On VA examination in February 2007, the veteran reported 
chronic daily pain in both knees, worse in the right knee.  
He stated that he had swelling in both knees, worse in the 
right.  He indicated that he used knee braces for going up 
stairs, and that he occasionally used a cane.  He related 
that his knee problems kept him from participating in sports.  
On examination, there was no evidence of swelling in either 
knee.  There was crepitus on motion in both kneecaps, and 
pain in the anserine bursa area bilaterally.  Both knees were 
stable to varus and valgus stresses at 30 degrees.  In both 
kneecaps, there was pain to palpation.  The right knee had 
flexion to 110 degrees, with pain throughout the motion, and 
extension to 0 degrees, without pain.  In both knees, 
following three or four repetitions of motion, there was 
increased pain, but no fatigue, weakness, lack of endurance, 
or incoordination.  There was no additional limitation of 
motion due to pain with repetitions.  X-rays of the knees 
were negative.

The veteran has reported that his right patella sometimes 
moves, and that his right knee sometimes gives out.  On 
medical treatment and examinations from August 1993 forward, 
practitioners have found no subluxation or lateral 
instability, or at most evidence of slight instability, in 
that knee.  Limitation of flexion of the right knee has not 
reached a compensable level.  Physicians have not diagnosed 
any disorder of the cartilage in the veteran's right knee; 
and the effusion in that knee that the veteran has reported 
has not been observed during treatment or examinations.  The 
medical evidence from August 1993 forward does not show 
disability that warrants a rating higher than 10 percent 
under Diagnostic Codes 5257, 5258, 5260, or 5261.

Left Knee

The veteran reports that he injured his left knee in a fall 
during service, and service connection is established for 
disability of that knee.  The RO has evaluated the veteran's 
left knee disability at 0 percent from August 28, 1993, and 
10 percent from October 21, 1998.  Following a June 2002 
claim from the veteran, the RO, in a May 2003 rating 
decision, denied an increase to a rating higher than 10 
percent for the left knee disability.  The veteran appealed 
the May 2003 rating decision.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
Board will consider whether different ratings are warranted 
for different time periods.  The RO addressed the issue of an 
increased rating for a left knee disability based on a claim 
that the veteran filed in June 2002; so the Board will 
consider what ratings are warranted from June 2002 forward.

On VA examination in February 1994, the veteran reported 
having pain in both knees with prolonged standing or walking.  
The left knee had motion from 0 to 132 degrees, had 
occasional crepitus, and did not have swelling or redness.

A VA examination of the veteran's left knee in April 2003 
revealed crepitus, and motion from 0 to 140 degrees.  The 
examining physician did not find evidence of pain, fatigue, 
weakness, lack of endurance, or incoordination in the left 
knee.  The drawer and McMurray's tests were negative.  Left 
knee x-rays did not show any significant degenerative change.

As noted above, the veteran reported in the August 2004 
hearing that his leg muscles were deteriorating.  He reported 
that if he went up steps, his knees swelled badly.  He stated 
that he had braces to keep the swelling down.  He indicated 
that problems with his knees impaired his functioning.  He 
reported that his knees gave out.

In VA outpatient treatment in 2004 and 2005, the veteran 
reported pain and crackling in his knees, worse with walking 
and climbing stairs.  In June 2005, the veteran had a 
physical medicine consultation for low back pain and left 
knee pain and instability.  The treating physician noted that 
the veteran was unable to toe walk because of knee pain, and 
that the veteran's gait was slightly antalgic to the right.

On VA examination in February 2007, the veteran reported 
chronic daily pain in both knees, worse in the right knee.  
He stated that he had swelling in both knees, worse in the 
right.  He indicated that he used knee braces for going up 
stairs, and that he occasionally used a cane.  He related 
that his knee problems kept him from participated in sports.  
On examination, there was no evidence of swelling in either 
knee.  There was crepitus on motion in both kneecaps, and 
pain in the anserine bursa area bilaterally.  Both knees were 
stable to varus and valgus stresses at 30 degrees.  In both 
kneecaps, there was pain to palpation.  The left knee had 
flexion to 115 degrees, with pain throughout the motion, and 
extension to 0 degrees, without pain.  In both knees, 
following three or four repetitions of motion, there was 
increased pain, but no fatigue, weakness, lack of endurance, 
or incoordination.  There was no additional limitation of 
motion due to pain with repetitions.  X-rays of the knees 
were negative.

Medical treatment and examination records regarding the 
condition of the veteran's left knee from 2002 forward have 
not shown evidence of subluxation or lateral instability in 
the veteran's left knee.  Limitation of flexion of the left 
knee has not reached a compensable level.  Physicians have 
not diagnosed any disorder of the cartilage in the veteran's 
left knee.  Pain and pain on motion in the veteran's left 
knee are appropriately compensated under the 10 percent 
rating that is assigned.   Effusion in the left knee that the 
veteran has reported has not been observed during treatment 
or examinations.  The medical evidence regarding the 
condition of the veteran's left knee from June 2002 forward 
does not show disability that warrants a rating higher than 
10 percent under Diagnostic Codes 5257, 5258, 5260, or 5261.

Extraschedular Ratings

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

In this case, the veteran has been unemployed for several 
years, and he has reported on some occasions that his low 
back disorder makes him unable to work.  The medical evidence 
regarding his low back disorder does not show a level of 
chronic impairment that, by itself, would markedly interfere 
with employment.  Considerable evidence in the claims file 
indicates that the veteran's PTSD is the most significant 
factor in his prolonged unemployment.  The rating criteria 
for the knee and back disabilities reasonably describe the 
veteran's disability level and symptomatology.  His 
disability picture is contemplated by the rating schedule; 
and the assigned ratings are adequate and appropriate to 
compensate his disability.  Therefore, it is not necessary to 
refer the rating of the veteran's knee and low back 
disabilities to designated VA officials for consideration of 
an extraschedular rating. 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

For increased-rating claims, VA must, at a minimum, notify a 
claimant that, (1) to substantiate an increased-rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life" and (2) that if 
an increase in the disability is found, the rating will be 
assigned by applying the relevant diagnostic codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In letters dated in February 2002 and May 2005, the RO stated 
that to establish entitlement to an increased evaluation for 
his service-connected PTSD and low back and right and left 
knee disabilities , the evidence must show that his condition 
"ha[d] worsened enough to warrant the payment of a greater 
evaluation."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The June 1994, March 1996, June 
2002, May 2003, and October 2007 rating decisions explained 
the criteria for the next higher disability ratings available 
for PTSD and the low back and right and left knee 
disabilities under the applicable diagnostic codes.  
The December 1994, October 1999, and June 2004 statements of 
the case, and the April 1996, December 1998, February 2002, 
November 2003, and October 2007 supplemental statements of 
the case, provided the appellant with the applicable 
regulations relating to disability ratings for those service-
connected disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical and 
mental health examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.










	(CONTINUED ON NEXT PAGE)




ORDER

From January 6, 1997, a 100 percent disability rating for 
PTSD is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

From August 28, 1993, to November 6, 1998, a disability 
rating higher than 10 percent for a low back disability is 
denied.

From November 7, 1998, a 20 percent disability for a low back 
disability is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

From August 28, 1993, a disability rating higher than 10 
percent for residuals of a fracture of the right patella is 
denied.

A disability rating higher than 10 percent for left knee 
patellofemoral pain syndrome is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


